DETAILED ACTION
This action is responsive to the communication filed on 06/01/22.
Claims 1, 2, 11 and 20 have been amended.
No new claims have been added and/or canceled.
Claims 1-7, 9-17 and 19-21 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 9-17 and 19-21 have been considered but are moot in view of the new ground(s) of rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-17 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al (US Pub. No. 2018/0143748 herein after “Ahmed”) and Goodrich et al (US Pub. No. 2021/0065454 herein after “Goodrich”) and further in view of Kozhemiak et al (US Pub. No. 2019/0207885 herein after “Kozhemiak).

As per claim 1, and similarly claims 11 and 20, Ahmed discloses a method, comprising:
receiving, using one or more hardware processors, first metadata corresponding to a respective media overlay to be applied to first image data, the first metadata including information indicating that the respective media overlay is configured to be applied as an image processing operation during post-processing of image data during a post-capture stage (Ahmed, para[0065] receive the first user interface relative to a modifier carousel rendered with a display, the modifier carousel can include a set of user interface elements, each interface element may be associated with discrete image modifiers);
selecting, using the one or more hardware processors, the respective media overlay in response to the information indicating that the respective media overlay is configured to be applied as an image processing operation during post-processing of image data (Ahmed, para[0066-0067,0071,0078-0080] determine a modifier context based at least in part on the characteristics of the user interaction, identify a modifier category; identifies the set of modifiers; identifiers at least one image modifier in the identified set of modifiers, may select the highest ranked image modifier in the identified set of image modifiers); 
based at least in part on a category indicator associated with the respective media overlay, populating, using the one or more hardware processors, a group of media overlays with at least the respective media overlay (Ahmed, para[0083-0088,0117] may surface up to a predetermined number of image modifiers per set of image modifiers; each associated with a different category; generates a representation of the modifier carousel…operation 540 FIG. 5: presenting carousel of media content item(s) and media overlay(s); load selected filters into the modifier carousel); 
generating, using one or more hardware processors, second image data based on the first metadata and the image processing operation performed on the first image data (Ahmed, para[0091] applies the image modifier associated with the modifier icon).
Ahmed does not explicitly discloses receiving metadata information corresponding to a respective media overlay, the metadata including information indicating that the respective media overlay is configured to be applied as an image processing operation during post-processing of image data during a post-capture stage.
However, Goodrich discloses receiving metadata information corresponding to a respective media overlay, the metadata including information indicating that the respective media overlay is configured to be applied as an image processing operation during post-processing of image data during a post-capture stage (Goodrich, para[0100-0101,0129] data for a 3D message…message annotations include: metadata corresponding to additional metadata including …3D message metadata appended to camera image metadata, receives a standard 2D message…because of the presence and content of the augmented reality content generator metadata).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Goodrich’ s teaching of Generating 3D Data in a Messaging System into Ahmed’s teaching of a Smart Carousel of Image Modifiers because one of the ordinary skill in the art would have been motivated to support the creation and sharing of interactive 3D media.
Neither Ahmed not Goodrich discloses generating, using the one or more hardware processors, second metadata comprising information related to the image processing operation modifying the first image data to generate the second image data, the second metadata further comprising a first identifier associated with the first image data, and a second identifier associated with the second image data, the first identifier and the second identifier being stored as separate identifiers that are included in a message; generating, using the one or more hardware processors, the message, the message comprising the first image data, the first metadata, the second image data and the second metadata; and sending, using the one or more hardware processors, to a first client electronic device, the second metadata including at least information related to the group of media overlays; and sending, using the one or more hardware processors, the message to a second client electronic device. 
However, Kozhemiak discloses generating, using the one or more hardware processors, second metadata comprising information related to the image processing operation modifying the first image data to generate the second image data, the second metadata further comprising a first identifier associated with the first image data, and a second identifier associated with the second image data, the first identifier and the second identifier being stored as separate identifiers that are included in a message (Kozhemiak, para[0095] generates serialized data for the interactive message by generating second session data item comprising an identifier for the second media content item, the metadata may be generated..(by adding the first session data item to the metadata of the interactive message); 
generating, using the one or more hardware processors, the message, the message comprising the first image data, the first metadata, the second image data and the second metadata; and sending, using the one or more hardware processors, to a first client electronic device, the second metadata including at least information related to the group of media overlays; and sending, using the one or more hardware processors, the message to a second client electronic device (Kozhemiak, para[0097] sends the serialized data for the interactive message comprising first session data item and the second session data item to a third computing device (where the session data comprises metadata including unique identifiers for secondary media assets, secondary media assets and script logic). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kozhemiak’s teaching into the combination of Ahmed and Goodrich because one of the ordinary skill in the art would have been motivated to provide a more efficient system by using smaller files and using original content. 

As per claim 2 and 12, Ahmed discloses the method of claim 1, wherein the first client electronic device presents a plurality of selectable graphical items on a display of the first client electronic device, each selectable graphical item corresponding to a respective media overlay from the group of media overlays (Ahmed, para[0064,0083-0088]); wherein the first identifier and the second identifier are included in a set of asset identifiers, the set of asset identifiers comprise a plurality of asset identifiers that are included in the message (Kozhemiak, para[0086]).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kozhemiak’s teaching into the combination of Ahmed and Goodrich because one of the ordinary skill in the art would have been motivated to provide a more efficient system by using smaller files and using original content. 


As per claim 3 and 13, Ahmed discloses the method of claim 2, wherein the plurality of selectable graphical items are selected based at least in part on information from the second metadata (Ahmed, para[0077-0080;0089-0090]).

As per claim 4 and 14, Ahmed discloses the method of claim 3, wherein the information from the second metadata indicates that each media overlay from the group of media overlays corresponds to a same media overlay type (Ahmed, para[0052,0066-0071;0074-0075]).

As per claim 5 and 15, Ahmed discloses the method of claim 3, wherein the information from the second metadata indicates that only a subset of media overlays from the group of media overlays corresponds to a same media overlay type (Ahmed, para[0074-0077]).

As per claim 6 and 16, Ahmed discloses the method of claim 1, further comprising: determining a number of media overlays for including in the group of media overlays; and declining to include a particular media overlay based at least in part on determining that the group of media overlays includes a set of media overlays that meets the number of media overlays (Ahmed, para[0083]).

As per claim 7 and 17, Ahmed discloses the method of claim 1, further comprising: determining a number of media overlays for including in the group of media overlays, wherein populating the group of media overlays with at least the respective media overlay is based at least in part on determining that the group of media overlays includes a set of media overlays that is less than the number of media overlays (Ahmed, para[0083]).

As per claim 9 and 19, Ahmed discloses the method of claim 8, wherein a plurality of selectable graphical items are presented within a carousel interface in a display of the first client electronic device, and each selectable graphical item corresponds to a respective media overlay from the group of media overlays (Ahmed, para[0087-0088]).

As per claim 10, Ahmed discloses the method of claim 1, wherein selecting the respective media overlay is further in response to determining a context of the first client electronic device, the context indicating a messaging application has accessed media content for modifying during a post-capture time period (Ahmed, para[0066-0068]).

As per claim 21, neither Ahmed nor Goodrich discloses, however, Ubillos discloses the method of claim 1, wherein the second client electronic device performs a different image processing operation to the first image data to generate third image data, the different image processing operation replaces the image processing operation performed on the first image data and the third image data replaces the second image data (Ubillos, para[0082]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natisha Cox whose telephone number is (571) 270-7167.  The examiner can normally be reached on Monday to Friday, 10am - 6:00pm EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571)272-7646. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8000.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATISHA D COX/Primary Examiner, Art Unit 2448